Citation Nr: 1622706	
Decision Date: 06/07/16    Archive Date: 06/21/16

DOCKET NO.  11-24 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for diabetes mellitus type II (DMII), to include as due to exposure to herbicides.

2. Entitlement to service connection for bilateral upper extremity peripheral neuropathy as secondary to DMII.

3. Entitlement to service connection for bilateral lower extremity peripheral neuropathy as secondary to DMII.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from April 1967 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an July 2005 rating decision, which denied service connection for diabetes of the Portland, Oregon Regional Office (RO) of the Department of Veterans Affairs (VA) and a November 2009 rating decision of the Denver, Colorado RO, which denied service connection for bilateral upper extremity peripheral neuropathy as secondary to DMII and service connection for bilateral lower extremity peripheral neuropathy as secondary to DMII.  This case is now under the jurisdiction of the Denver, Colorado RO.

In March 2016, the Veteran presented sworn testimony during a Video-Conference hearing, which was presided over by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.


FINDINGS OF FACT

1.  Resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran was in Vietnam during his active service. 

2.  The Veteran's bilateral peripheral neuropathy of the upper extremities was caused by his diabetes.

3.  The Veteran's bilateral peripheral neuropathy of the lower extremities was caused by his diabetes.



CONCLUSIONS OF LAW

1.  The Veteran is presumed to have been exposed to herbicides during service and diabetes is presumed to have been the result of active duty service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.304, 3.307(a)(6), 3.309(e) (2015).

2.  The criteria for service connection for bilateral peripheral neuropathy of the upper extremities on a secondary basis have been met.  §§ 1110, 1131, 5107 (West 2014), 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).

3  The criteria for service connection for bilateral peripheral neuropathy of the lower extremities on a secondary basis have been met.  §§ 1110, 1131, 5107 (West 2014), 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary in substantiating their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006). 
 
Since the Board is granting the Veteran's appeals for service connection for diabetes and Bilateral Peripheral Neuropathy of the Upper and Lower Extremities there is no need to discuss whether the Veteran has received sufficient notice or assistance with regard to these claims, given that any error would be harmless.

Presumptive Service Connection - Certain Herbicide Agents

For purposes of establishing service connection for a disability resulting from exposure to herbicide agents, a Veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era, beginning on January 9, 1962, and ending on May 7, 1975, will be presumed to have been exposed to an herbicide agent during that service, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. §1116(f); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  Id. 

If a Veteran was exposed to a herbicide agent during active military, naval, or air service, DMII shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)(ii)  are met, even though there is no record of such disease during service.  38 C.F.R. § 3.309(e).  38 C.F.R. § 3.307(a)(6)(ii) requires that DMII have become manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.309(e).

For the purposes of presumptive herbicide exposure, service in Vietnam requires a presence on the ground or in the inland waterways of the country; service on deep-water offshore vessels is insufficient to trigger the presumption.  38 C.F.R. § 3.307(a)(6)(iii).  Instead, it requires service on the landmass and includes service on the inland waterways.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 129 S. Ct. 1002 (2009) (finding valid VA's interpretation that grants the presumption of exposure to Agent Orange to a Veteran who set foot in Vietnam or served on a vessel that traveled on inland waterways of Vietnam, but not to a Veteran who served on a vessel in the waters off the coast of Vietnam without setting foot in, or travelling along the inland waterways of Vietnam).

Service Connection - Secondary Service Connection

Service connection may alternatively be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disability.  38 C.F.R. § 3.310(a) (2015).  Secondary service connection may also be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  See 38 C.F.R. § 3.310(b) (2013); Allen v. Brown, 8 Vet. App. 374 (1995).

In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); see also Allen, supra.

Diabetes

The Veteran contends that while serving aboard the USS Manatee in December 1970 that he went ashore in Vietnam while the Boat was anchored in Vung Tau Harbor.

It is a historical fact that the USS Manatee anchored in Vung Tau Harbor in December 1970.  See Joint Services Record Research Center (JSRRC) memo received October 2008.  The fact in dispute is whether the Veteran set foot on land while the USS Manatee was anchored in Vung Tau Harbor.  

The Board finds that the Veteran set foot in Vietnam while the USS. Manatee was anchored in Vung Tau Harbor.  In September 2011, W. B. R. submitted a statement on behalf of the Veteran that supports the Veteran's assertions regarding his going ashore while they were anchored in Vung Tau Harbor. The Board finds this statement to be credible and probative in determining whether the Veteran set foot in Vietnam.  W. B. R. is competent to report where he was at what time and who was with him; moreover, the Board finds that this testimony is credible as W.B.R. listed other crew members who were aboard at the time.  Considering the foregoing, the Board finds that the Veteran did set foot in Vietnam and thus, the presumption of exposure to certain herbicides is conceded and furthermore, the presumption of service connection to diabetes from this presumed exposure is conceded.  Service connection for diabetes on a presumptive basis is warranted.

Bilateral Peripheral Neuropathy of the Upper and Lower Extremities.

The Veteran contends that his bilateral peripheral neuropathy of the upper and lower extremities was caused by his diabetes.  

In a March 2015 VA treatment note the Veteran was diagnosed with bilateral lower extremity and upper extremity neuropathy, See Wallin, supra (element 1).  As noted above, the Board has found that the Veteran's diabetes is service-connected.   See Wallin, supra (element 2).  The Veteran submitted an April 2016 correspondence from G. C. P. FNP., which contains a nexus statement linking the Veteran's neuropathy to his diabetes.  In sum, the correspondence stated that the Veteran's diabetes very likely caused his neuropathy.  See Wallin, supra (element 3).  The Board finds that all three elements for entitlement to service connection on a secondary basis have been met as the evidence demonstrates a current disability which was caused by a service connected disability.  Thus, service connection for bilateral peripheral neuropathy of the upper and lower extremities is warranted.







ORDER

Service connection for diabetes mellitus type II is warranted.

Service connection for bilateral peripheral neuropathy of the upper extremities is warranted on a secondary basis.

Service connection for bilateral peripheral neuropathy of the lower extremities is warranted on a secondary basis.





____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


